DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petner (US 5,839,145) in view of Monaco (US 2,455,695) and Williams (US 1,922,998) and Schouten (US 2007/0085359) and Padelford et al. (US 2,122,948).
Regarding claim 1, Petner discloses a broom for clearing a surface, comprising: 
an elongate body (18) having a first end and an opposite second end; 

a plurality of bristles (10) extending downwardly from the attachment mechanism, wherein the plurality of bristles has a tapered distal edge (See FIG.1 below); and 
a reinforcer (dust pan 2) configured to be removably attached (see FIG.2) to a rear side of the attachment mechanism such that the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the attachment mechanism and the reinforcer reveals substantially all of the plurality of bristles when viewed from the front side of the attachment mechanism (as shown in FIG.1); wherein the reinforcer has a bottom side and a top side (see FIG.1 below); 

    PNG
    media_image1.png
    370
    1052
    media_image1.png
    Greyscale


Petner does not clearly show whether or not the reinforcer/dustpan (2) is directly attached to the attachment member (8). 
Monaco teaches a similar combination brush dustpan set, wherein the reinforcer/dustpan (2) is removably and directly attached to a rear side of an attachment mechanism (see FIG.4;  Is noted that the term “attach” is defined as 

    PNG
    media_image2.png
    323
    550
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the attachment member and reinforcer of Petner similar to that of Monaco in order to 

Petner does not disclose wherein the reinforcer includes a scraper blade at a distal edge of the reinforcer, the scraper blade configured to clear the surface.
Williams teaches that it is old and well known in the broom art for a broom and pan combination to include a scraper blade (2) such that “the scraper and the brush may be used simultaneously, one in advance of the other, or which may be used one independent of the other” (lines 3-19), and thus provide a more versatile broom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcer of Petner to include a scraper blade as taught by Williams in order to provide a more versatile combination tool.

Furthermore, Petner fails to disclose a shovel attached to the second end of the elongate body.
 Schouten discloses a similar combination brush, scraper, shovel tool with a shovel (14) configured to be removably (see FIG.6) and directly attached (see FIG.1) to a second end of an elongate body of the tool in order to allow the user to remove debris or snow and thus provide a more versatile combination tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broom of Petner to 

Furthermore, Petner does not disclosed a shape-holding rib.
Padelford et al. teaches that it is old and well known for a similar reinforcer/dustpan(2) to include a shape-holding rib (14) proximal to a distal edge of the dustpan and extending substantially the width of the distal edge of the dustpan “serves to strengthen the front edge of the pan in a transverse direction and to obviate… the transverse distortion or curving of the pan” (page 2, lines 42-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcer/dustpan of Petner to include a shape-holding rib as Padelford et al. teaches that said rib strengthens the distal edge of the pan and obviate the distortion and curving of the pan.
Accordingly, due to the combination of Petner, Monaco, Williams, Schouten, and Padelford et al., the reinforcer/dustpan (2) is configured to or capable of (see note below) reinforcing the plurality of bristles attached to the attachment mechanism during use, and to break or scrape ice, snow, and debris from the surface.

	Furthermore, Petner does not show the reinforcer (2) having a tapered periphery at the bottom side of the reinforcer that follows the tapered distal edge of the plurality of bristles.
Iacchetti shows in Figures 1 and 6 and 9 a similar broom wherein the reinforcer equivalent has a tapered periphery at the bottom side of the reinforcer that follows the tapered distal edge of the plurality of bristles.

    PNG
    media_image3.png
    396
    1020
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcer of Petner to also have a tapered bottom side that follows the tapered distal edge of the bristles, as taught by Iacchetti, to provide a cleaner look as a matter of design choice.

Note: It has been held that the recitation that an element is “adapted [or configured] to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Regarding claims 4-7, 11-15, and 19, the combination of Petner, Monaco, Williams, Schouten, Padelford et al., and Iacchetti discloses the broom of claim 1, 
wherein an upper periphery of the top side of the reinforcer substantially follows a profile of an upper portion of the attachment mechanism (see FIG.1 of Petner), per claim 4;  
wherein the attachment mechanism includes an upper securing member configured to be attached to the first end of the elongate body (see FIG.1 of Petner), per claim 5;
wherein the attachment mechanism includes a lower securing member configured to securely attach the plurality of bristles to the attachment mechanism (as suggested in FIG.1 of Petner), per claim 6;
comprising a handle (see unnumbered grip shown in FIG.1 of Petner, at the opposite end of broom head 8), configured to be (read as “capable of being) removably attached to the second end of the elongate body of the broom (depending on how the handle/grip is attached; it is also noted that the handle/grip portion of an elongate body on a tool are typically removable), per claim 7.  
wherein the shape-holding rib (14 of Williams) includes a creased rib (see FIG.2 of Williams), per claim 11.
with regards to the shape-holding rib being rippled, per claim 12, due to lack of criticality for the different shapes of the rib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the ribs of Williams, as a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See MPEP 2144.04.  The predictable result is a rib that strengthens the reinforcer.
wherein the reinforcer is configured to be adhered to (i.e. “to stay attached” or “to hold closely or firmly”, per https://www.dictionary.com/browse/adhere) the attachment mechanism (as shown in FIGS.3-11 of Monaco, the dustpan 2 is held closely and firmly to the bristle-holding body 12), per claim 13;
wherein the reinforcer (2 of Petner) comprises at least one selected from a metal, a ceramic, a plastic (col.2, lines 45-47 “molded plastic construction), a fiber substance, a stone, and an alloy, per claim 14;
wherein the elongate body (18 of Petner) has a circular cross-section (see FIG.6 of Petner), a hexagonal cross-section, an elliptical cross-section, or quadrilateral cross- section, per claim 15;
Regarding claim 19, the combination of Petner, Monaco, Williams, Schouten, Padelford et al., and Iacchetti renders the claimed method steps obvious since such would be the logical manner of assembling the broom of the combination.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petner, Monaco, Williams, Schouten, Padelford et al., and Iacchetti, as applied to claim 1 above, and further in view of Belakoy (US 1,530,335).
Regarding claim 16, the combination of Petner, Monaco, Williams, Schouten, Padelford et al., and Iacchetti discloses the broom of claim 1, wherein the elongate body is tapered toward the second end such that the first end has a first outer diameter greater than a second outer diameter of the second end.  
Belakoy teaches that it is old and well known in the hand tool art for a common handle (10; line 12) of a hand tool to have a tapered elongate body (10; see FIGS.1-2), wherein a first end (14) of the body is greater in diameter than a second end (unnumbered, left side of handle 10 in FIG.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination to be tapered, similar to the handle of Belakoy, as an alternate design for a common tool handle.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since the conclusion for obviousness is based upon the teachings of prior art Petner, Monaco, Williams, Schouten, and Padelford, and not knowledge gleaned only from Applicant’s disclosure, the reconstruction set forth in the rejection above is deemed proper.
In response to Applicant’s argument on page 7 with regards to Monaco failing to teach “a reinforcer configured to be removably and directly attached to a rear side of the attachment mechanism” since the rim portion 3 of Monaco appears to be coupled to the shank portion 11 of handle 10 rather than the body 12, the Examiner respectfully disagrees.  The examiner has attempted to further clarify the rejection in order to show how the teaching of Monaco reads on the limitation.  In summary, the direct attachment of the rear surface of the body 12 to the body portion 2 is shown in FIG.4 of Monaco, wherein the surface of the rear side directly joins or contacts the body portion 2.  The direct attachment is accomplished by the use of the slot 5, lugs 6, back-rest 8, and wings 14 of Monaco, which ensures the rear side of body 12 remains in direct attachment or contact with body portion 2. 


    PNG
    media_image2.png
    323
    550
    media_image2.png
    Greyscale


Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Accordingly, claims 1 and 4-7, 11-16, and 19 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other dustpans or reinforcer equivalent with tapered bottom side: Robertson (US D468,106 S) and Berti (US 6,971,138) and WILLIAMS ALEXANDER M (US 2,864,117).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671